Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim 1 is amended. Claims 5 and 6 are canceled. New claim 7 has been added. 
Response to Arguments 
	 The following is in response to the applicant’s remarks filed 04/27/2022.
	The applicant argues that Shuji does not make obvious the claimed ranged of 25 – 45 Hz. Further, the applicant argues that the teaching from the specification stating that frequencies higher than 45 Hz result in damage of battery components provides criticality unknown to the teachings of Shuji. 
	The examiner respectfully disagrees as Shuji is aware that high frequency vibrations may cause damage to battery components when stating if the vibration frequency is too high electrode material may peel off [0022]. Then, Shuji’s teaching of a vibration frequency of about 50 – 100 Hz combined with the understanding that in choosing a vibration frequency one is balancing speed of processing with minimizing damage to the battery a POSA of ordinary skill in the art would arrive at the claimed range. 
Separately, the applicant argues that Mitsuhashi does not teach the claimed range of acceleration as the range of Mitsuhashi is broader than the claimed range. 
The examiner respectfully disagrees as Mitsuhashi teaches values within the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), Mitsuhashi, US20170038435A1 (in IDS), and Oba, US20200020990A1.

Regarding claim 1, Shuji teaches a method of producing a battery (method of manufacturing a battery)[0001], comprising:
preparing a first battery including an electrolyte solution (placing a wound electrode assembly into a battery case and injecting electrolyte)[0001], the first battery having air bubbles between electrodes (air between the battery electrodes)[0016]; and
applying vibration to the first battery to produce a second battery, the vibration having a frequency ranging from 25 Hz to 45 Hz (vibrating the case after the injection step to release air from the electrode at around 50 hz)[0021]
Shuji does not teach a value within the range of 25 Hz to 45 Hz however, the ranges are close enough and overlap to establish a prima facie case of obviousness to one of ordinary skill in the art [MPEP 2144.05 I para. 2].
Shuji does not teach wherein a number of times of the vibration is 1,800,000 or greater or wherein an acceleration of the vibration ranges from 5 G to 10 G.
	Mitsuhashi teaches a method of remaking a used lithium ion secondary battery wherein vibration is applied to battery at an acceleration range of 1 G – 20 G [0039]. Further, Mitsuaki teaches this to effectively measure and reduce the presence of internal resistance in the electrolyte [0011]. Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Mitsuaki for a vibration acceleration range with the method of Shuji to reduce internal resistance of the battery. 
Oba teaches a method for applying vibrations to a lithium battery [0007] wherein the battery is vibrated at a frequency of 10 – 1000 kHz for 24 hours [0090] wherein gas detection during is part of the diagnostic measurement [0087][0088]. Further, Oba teaches the duration for applying the frequency to be effective as a form of treating the battery [0090][0091], and that it promotes homogeneous metal distribution in the negative electrode material [0066] which reduces the formation of dendrites. Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of vibration amount as shown in Oba with the method of Shuji to prevent the formation of dendrites.  

Regarding claim 4, combined Shuji teaches the method of producing a battery according to claim 1. 	
Shuji does not teach wherein the air bubbles are generated as a result of the first battery being used.
	Mitsuhashi teaches a method of remaking a used lithium ion secondary battery wherein vibration is applied to battery at an acceleration range of 1 G – 20 G [0039]. Further, Mitsuaki teaches this to effectively measure and reduce the presence of internal resistance in the electrolyte [0011]. Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Mitsuaki for a vibration acceleration range with the method of Shuji to reduce internal resistance of the battery. 
	Mitsuhashi does not teach the vibrations applied to the used battery to be for the purpose of removing gas, but it is known in the art that batteries produce gas during operation. Then, the air bubbles being generated during use would be inherently present in the combined invention of Shuji.

Regarding claim 7, combined Shuji teaches the method of producing a battery according to claim 1.
Combined Shuji does not teach wherein the number of times of the vibration is not greater than 11,250,000.
However, the number of vibrations is a dependent variable of both the frequency of vibrations as well as the time the target undergoes vibration. Both of these variables are result effective. Regarding the frequency, Shuji teaches that damage may occur to battery components at too high of a frequency [0022], and it is common sense that a low frequency would be less effective at mixing (ie. releasing trapped gas). Regarding the time span in which vibrations are applied, a POSA would recognize that it is possible to adjust the time of vibration to ensure complete release of dissolved gasses in the electrolyte. Then, a POSA of ordinary skill in the art would have arrived at the claimed range of vibrations through routine optimization of the known result effective variables. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Kiyoshi, JP2002151138A (see attached machine translation for citations).

Regarding claim 2 combined Shuji teaches the method of producing a battery according to claim 1.
	Combined Shuji does not teach wherein the air bubbles are generated during initial charge and discharge of the first battery.
	Kiyoshi teaches a method for producing a battery wherein vibrations are applied to the battery after an initial charge, and discharge cycle wherein gas is generated during the initial cycle [0002][0005][0006]. Further, Kiyoshi teaches these steps to allow for the electrolyte level to be adjusted following the initial cycle, so as to allow for reduced variation in electrolyte level as well as shortening manufacturing time [0006]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Kiyoshi for applying vibrations after the initial cycle of the battery to reduce variation in electrolyte level as well as to shorten manufacturing time.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Min US20130244095A1 (in IDS).

Regarding claim 3, combined Shuji teaches the method of producing a battery according to claim 1. 
Combined Shuji does not teach wherein the air bubbles are generated as a result of the first battery being left in a high-temperature environment.
	Min teaches a method for manufacturing a battery wherein the battery is place in a high-temperature (40 – 80C)[0061] environment to facilitate the degassing method wherein vibrations are applied to the battery cell [0001][0064]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the high temperature environment of Min with the method of Shuji to further facilitate the removal of gas during vibration. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724